PER CURIAM:
After review of the record and with the benefit of oral argument, we affirm the district court’s May 6, 2011 final judgment in favor of the defendant-appellee Twin City Fire Insurance Company (“Twin City”) for the reasons stated in its May 5, 2011 order granting summary judgment to Twin City. We also find no reversible error in the district court’s April 7, 2010 and December 15, 2010 orders denying the plaintiff-appellant’s motions to compel; the district court’s February 15, 2011 order denying the plaintiff-appellant’s motion for judicial notice; or the district court’s July 8, 2011 order denying the plaintiff-appellant’s motion to amend the judgment.1
AFFIRMED.

. The plaintiff-appellant’s "motion to certify state law question to Georgia Supreme Court” is denied as moot.